DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a powder for dust core comprising a plurality of first powder grains wherein a first set of grains can pass through a mesh size of 90 to 180 microns, a second set of grains can pass through a mesh size of 212-250 microns, the weight ratio of second set of grains to a weight of powder for dust core is 20-50%, wherein in a diameter distribution curve plotted by the number ratio and crystal grain diameter, the median diameter of a section of the powder for dust core is 30 microns or less and the powder has two maximal values such that the crystal grain diameter corresponding to the second maximal value is 50 microns or more and the second maximal value is 5-35%.
Regarding claim 3, prior art does not teach or suggest a powder for dust core comprising a plurality of first powder grains wherein, in a diameter distribution curve formed by plotting the number ratio of each crystal grain diameter, the powder has two maximal values, the first maximal value being smaller than the second and the second maximal value corresponds to crystal grains having diameters of 212 microns or more and is 5-35%.
Regarding claim 7, prior art does not teach or suggest a powder for dust core comprising a plurality of first powder grains wherein, in a diameter distribution curve formed by plotting the number ratio of each crystal grain diameter, a first area beneath the diameter distribution contains a second area defined by crystal grains having diameters of 50 microns or more such that the ratio of second area to first area is 5 to 35%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/26/2022